94 Ga. App. 113 (1956)
94 S.E.2d 37
WASHBURN STORAGE COMPANY
v.
MOBLEY.
36180.
Court of Appeals of Georgia.
Decided June 27, 1956.
*114 Palmer H. Ansley, Smith, Field, Doremus & Ringel, for plaintiff in error.
A. Mims Wilkinson, Jr., Ralph A. Bragg, contra.
NICHOLS, J.
Under Code §§ 12-104, 12-404, and the act of 1938 (Ga. L. 1937-38, Ex. Sess., pp. 390, 400; Code, Ann. Supp., § 111-423), the defendant was bound to exercise ordinary care to protect the plaintiff's property, and his failure to deliver the goods on demand established a prima facie case for the plaintiff. Therefore, the defendant could prevail only by establishing that he had exercised ordinary care to prevent the loss or destruction of the plaintiff's property.
The evidence presented on the trial of the case supported the judgment of the trial judge hearing the case without the intervention of a jury, and did not demand a finding that the defendant had exercised ordinary care to prevent the loss or destruction of the plaintiff's property. Therefore, the trial court did not err in denying the defendant's motion for new trial.
Judgment affirmed. Felton, C. J., and Quillian, J., concur.